Exhibit Summary Sheet of Ameren Corporation Non-Management Director Compensation (revised by Ameren Corporation’s Board of Directors on August 8, 2008 and effective as of September 1, 2008 except as described below) $50,000 Base cash annual retainer payable in twelve equal installments; 1,000 Shares (in effect through December 31, 2008) Approximately $80,000 of shares (effective January 1, 2009) Shares of the Company’s common stock to be awarded to new Directors upon election and annually to all Directors on or about January 1 of each year; $1,500 Fee for attendance (in person or telephonically) at each meeting of the Board; $1,500 Fee for attendance (in person or telephonically) at each meeting of Board Committees; $20,000 Additional annual cash retainer for Lead Director; $15,000 Additional annual cash retainer for Audit and Risk Committee Chairman; $10,000 Additional annual cash retainer for all other Committee Chairmen (currently Human Resources Committee, Nominating and Corporate Governance Committee, Nuclear Oversight Committee and Public Policy Committee); $10,000 Additional annual cash retainer for Audit and Risk Committee members; and $5,000 Additional annual cash retainer for members of all other Committees; Customary and usual travel expenses to be reimbursed and eligibility to participate in a nonqualified deferred compensation program.
